Citation Nr: 0326276	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-11 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been received with 
which to reopen a claim for service connection for diabetes 
mellitus.


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The appellant had active service from July 1 to August 14, 
1980.

This case came to the Board of Veterans' Appeals (Board) from 
a September 1999 decision by the Roanoke, Virginia, Regional 
Office (RO).  In March 2001, the Board remanded the case.


FINDINGS OF FACT

1.  A February 1998 Board decision found no new and material 
evidence with which to reopen a claim for service connection 
for diabetes mellitus.

2.  Evidence received since the February 1998 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received since a 
February 1998 Board decision.  The claim of entitlement to 
service connection for diabetes mellitus is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's military service consisted of six weeks of 
training in 1980.  He has repeatedly contended that he was 
treated for diabetes in service, and that records of that 
treatment are missing.  In this regard, however, the 
appellant's service medical records are of record, and the 
National Personnel Records Center has reported that VA has 
been provided all available records.  

A review of the service medical records reveals no symptoms, 
diagnoses, or treatment, of diabetes.

The appellant has also contended that his separation from 
service was, in some manner, due to the treatment for 
diabetes he contends he received.  He has not been specific 
about the relationship between his separation from service 
and the alleged treatment for diabetes, but he has suggested 
that military authorities somehow acted improperly in 
discharging him from service.  No evidence supporting this 
assertion is of record.
 
In June 1982, the appellant claimed entitlement to service 
connection for a lung disorder.  A May 1982 VA Medical Center 
discharge summary shows that he was admitted for complaints 
of chest pain.  He did not complain of symptoms identified 
then or since as symptoms of diabetes, and physical 
examination revealed a blood glucose of 79.  Diabetes was not 
diagnosed.  Nevertheless, the appellant contends he really 
had diabetes during that hospitalization, and that VA failed 
to properly diagnose his condition.  As a layman, however, 
that is, one who lacks medical training or expertise, the 
appellant's contention that he had diabetes mellitus during 
his 1982 hospitalization is not competent evidence.  Heuer v. 
Brown , 7 Vet. App. 379, 384 (1995).

Thereafter, until 1993, the appellant did not report symptoms 
identified at the time or since as those of diabetes.  In 
February 1993, he presented at a VA hospital with complaints 
of blurred vision, polyuria, and thirst.  Blood sugar was 481 
and 633 on repeat testing.  The diagnosis was "new onset 
diabetes mellitus."

In June 1993, the appellant claimed entitlement to service 
connection for diabetes mellitus which was, according to 
information he provided on his claim form, began in 1993.  

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiologic relationship, or link, between a current disability 
and events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  The requisite link between a current disability 
and military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

At the time of the appellant's June 1993 claim, there was no 
medical evidence that he had diabetes in service, no evidence 
that he had symptoms of diabetes in-service, and no evidence 
of a continuity of symptomatology postservice.  Further, 
there was no evidence linking diabetes, first manifested and 
diagnosed in 1993, to his six weeks of military service in 
1980.  Accordingly, a June 1993 RO decision denied the claim.  
The appellant was notified of the decision and advised of his 
right to appeal it, but he did not do so, and it became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.103(f), 3.104 (2002).

In June 1995, the appellant filed another claim of 
entitlement to service connection for diabetes mellitus, and 
submitted personal statements in support.  Also submitted was 
a July 1993 VA discharge summary that showed the appellant's 
admission for psychiatric treatment.  Diagnoses were 
substance abuse and adjustment disorder with depressed mood 
on Axis I, antisocial traits on Axis II, and diabetes 
mellitus on Axis III.  No opinion linking diabetes to service 
was offered.

In November 1993, the appellant was admitted to a VA hospital 
to establish control of his blood sugar which was 401 on 
admission.  While hospitalized, he underwent alcohol 
detoxification, and a psychiatric consult recommended that he 
stop drinking, but he indicated an unwillingness to do so.  
Diagnoses, on discharge, were uncontrolled insulin-dependent 
diabetes mellitus, polysubstance abuse, chronic alcohol 
abuse, and antisocial traits.  No opinion linking diabetes to 
service was offered.

In February 1994, the appellant was admitted to a VA hospital 
to establish control of his blood sugar which was over 1000 
on admission.  Diagnoses on discharge included uncontrolled 
diabetes mellitus.  No opinion linking diabetes to service 
was offered.

In July 1994, the appellant was admitted to a VA hospital 
with complaints of lower abdominal pain, polyuria, and 
polydipsia.  Blood sugar was 824.  He left against medical 
advice.  The diagnoses included uncontrolled diabetes 
mellitus.  In November 1994, the appellant was admitted to a 
VA substance abuse treatment program.  However, two days 
later, he was transferred to a medical ward to establish 
control of blood sugar which was then 581.  On discharge, the 
Axis III diagnosis was diabetes mellitus.  Again, no opinion 
linking diabetes to service was offered.

In February 1998, the Board determined that new and material 
evidence had not been submitted, and the claim was not 
reopened.  Decisions of the Board are final and not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

In July 1998, the appellant asked that VA try to locate 
additional service medical records.  The RO asked the 
National Personnel Records Center (NPRC) for additional 
service medical records, including clinical records, but in 
October 1998 the NPRC reported that none was found.

In November 1998, the appellant again contended that his 
diabetes mellitus was linked to his six weeks of military 
training in 1980.  The RO obtained VA treatment records, but 
determined that the evidence was cumulative, and in a 
September 1999 decision the RO did not reopen the claim.  The 
appellant appealed.

In his Substantive Appeal, the appellant suggested that his 
separation from service after only six weeks of training was 
prima facie evidence that he had diabetes in service and that 
his discharge was somehow improper.  In response, the RO 
obtained the appellant's service personnel records which show 
that during his six weeks in service he lacked motivation, 
was unproductive, and refused to learn the most basic 
military doctrine.  In addition, he lacked self-discipline, 
was disruptive, was disrespectful of others, was immature, 
and generally had a bad attitude.  Accordingly, he was 
separated from service.

In March 2001, the Board remanded the case.

In April 2001, the appellant asserted that he was somehow 
exposed to Agent Orange during his six weeks of training in 
1980.

Records of the Social Security Administration (SSA) were 
obtained.  These include a September 1994 decision which 
determined that the appellant was totally disabled, and also 
determined that diabetes was first diagnosed in February 
1993.  None of the SSA records suggested that he had diabetes 
during his six weeks of training in 1980, nor do they 
otherwise link his diabetes to that military service.

Under the law in effect at the time the appellant applied to 
reopen his claim, "new and material" evidence was evidence 
not previously considered by VA adjudicators that was neither 
cumulative nor duplicative, that related to a previously 
unestablished fact necessary to substantiate the claim, and 
that, by itself or in connection with evidence previously 
assembled, was so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2001).

On August 29, 2001, 38 C.F.R. § 3.156, was amended.  This 
amendment applies, however, only to claims filed after its 
effective date.  See Duty to Assist, 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Since the appellant applied to reopen his claim 
before the effective date of the amendment to 38 C.F.R. 
§ 3.156(a), the amendment is not applicable here.  

Pursuant to the March 2001 Board remand, the RO, in May 2001, 
asked the appellant for evidence that tended to show that he 
had diabetes in service, but he responded with several 
letters in May and June 2001 that merely repeated his 
contention that he did.

In addition, in July 2001, the RO asked the appellant for 
evidence that he was exposed to Agent Orange in service.  In 
his response later that month, he said he did not know how he 
was exposed to Agent Orange, but that he was near some tank 
areas, around some soldiers that passed through, and was 
detailed to chop waist-high weeds.  

While there is no competent evidence showing that the 
appellant was exposed to Agent Orange while in basic 
training, even assuming that he was exposed for purposes of 
determining whether this claim should be reopened, the Board 
notes that there remains no competent evidence showing that 
the appellant has diabetes due to his military service, to 
include due to herbicide exposure.  It must be recalled that 
any presumption linking Type II diabetes to service is 
limited to veterans who served in Vietnam.   38 C.F.R. 
§§ 3.307, 3.309 (2002).  The appellant did not serve in 
Vietnam.

On another matter, the Veterans Claims Assistance Act of 2000 
(VCAA), which prescribes VA duties to advise a claimant of 
the evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence, was enacted during the 
pendency of this appeal.  VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA 
duties are implemented by 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2002).

The March 2001 Board remand advised the appellant of the VCAA 
and of the evidence needed to substantiate the claim, and 
directed the RO to query the appellant about evidence that 
would show that he had diabetes in service.  The RO did so in 
May 2001, but the appellant's response was unavailing.  
Equally unavailing was the RO effort to develop evidence 
confirming the alleged Agent-Orange exposure.  In October 
2001, the RO again advised the appellant of VCAA and 
explained the need for new and material evidence.  In an 
April 2002 decision, the RO explained provisions of the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act.  In sum, the appellant has been thoroughly 
advised of the provisions of VCAA, and he has been repeatedly 
advised that he must submit evidence, not previously 
considered, that he incurred or aggravated diabetes in 
service.  Accordingly, the Board finds that VA has complied 
with the notice provisions of VCAA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

With regard to the duty to help the appellant obtain 
evidence, that is a duty that VA has in connection with an 
original claim or a claim for an increased rating.  In a 
claim such as this, where the appellant has previously had 
the advantage of the VA's assistance, but service connection 
was nevertheless denied and the denial became final, the duty 
to assist does not arise until new and material evidence has 
been received with which to reopen the claim.  Elkins v. 
West, 12 Vet. App. 209, 219 (1999) (en banc).  The claim then 
takes on the character of an original claim, and VA has a 
duty to assist the appellant in developing evidence in 
support thereof.  If the rule were otherwise, the concept of 
finality in the VA adjudication process would be a nullity.

After a careful review of all of the evidence of record, the 
Board finds that the evidence received since the February 
1998 Board decision, including VA treatment records and SSA 
records, is cumulative.  The letters from the appellant, save 
for his assertion of Agent-Orange exposure, are duplicative.  
Most importantly, none of the competent evidence, received 
since the February 1998 Board decision, relates the 
appellant's diabetes to his military service.  Accordingly, 
new and material to reopen the claim of entitlement to 
service connection for diabetes mellitus has not been 
received.  The claim is not reopened.


ORDER

New and material evidence has not been received since a 
February 1998 Board decision.  The appellant's claim of 
entitlement to service connection for diabetes mellitus is 
not reopened.


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

